            Case 2:20-cv-01031-JP Document 24 Filed 07/27/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KEVIN ALSTON                                    :            CIVIL ACTION
                                                 :
                  v.                             :
                                                 :
 ANDREW SAUL,                                    :
 Commissioner of Social Security                 :            NO. 20-1031

                                             ORDER

       AND NOW, this 27th day of July, 2021, upon careful and independent consideration of

the administrative record, briefs in support of review filed by Plaintiff, and Defendant’s response,

and after review of the Report and Recommendation of United States Magistrate Judge David R.

Strawbridge that was filed on May 12, 2021, to which no objections have been filed, IT IS

HEREBY ORDERED as follows:

       1.      The Report and Recommendation (Docket No. 23) is APPROVED and

               ADOPTED;

       2.      Plaintiff’s request for review is GRANTED;

       3.      The case is REMANDED to the Commissioner of the Social Security

               Administration in accordance with the fourth sentence of 42 U.S.C. § 405(g) for

               further proceedings consistent with the Magistrate Judge’s Report and

               Recommendation;

       4.      The decision of the Commissioner is REVERSED for the purposes of this Remand

               only; and

       5.      The Clerk of Court is directed to mark this case closed.

                                                     BY THE COURT:

                                                     /s/ John R. Padova
                                                     ________________________
                                                     John R. Padova, J.
